CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 1 of 11
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 2 of 11




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                             FOURTH JUDICIAL DISTRICT


Sprout Salad LLC                                            Case Type: Other Civil/Declaratory
d1b/a Sprout Salad Company;                                                         Judgment
Daniel Gittsovich; and
Dmitry Kenigsberg,

               Plaintiffs,                                         SUMMONS

       V.

Minneapolis Huron Properties I, LLC,

              Defendant.



THIS SUMMONS IS DIRECTED TO MINNEAPOLIS HURON PROPERTIES I, LLC.

        1. YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs' Complaint against you is attached to this summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.

       2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You
must give or mail to the person who signed this summons a written response called an Answer
within 21 days of the date on which you received this Summons. You must send a copy of your
Answer to the person who signed this summons located at:

                              Mark W. Vyvyan
                              Fredrikson & Byron, P.A.
                              200 South Sixth Street, Suite 4000
                              Minneapolis, MN 55402-4125

        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response
to the Plaintiffs' Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiffs should not be given everything
asked for in the Complaint, you must say so in your Answer.

       4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiffs
everything asked for in the complaint. If you do not want to contest the claims stated in the


                                              -1-
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 3 of 11




complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

        5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get
legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.

      6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.



Dated: July 10, 2020                            /s/ Mark W. Vyvyan
                                                Mark W. Vyvyan (#07957)
                                                FREDRIKSON & BYRON, P.A.
                                                200 South Sixth Street, Suite 4000
                                                Minneapolis, MN 55402
                                                Phone — (612) 492-7000
                                                Fax — (612) 492-7077

                                                Attorneys for Plaintiffs



70412891 v2




                                             -2-
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 4 of 11




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                             FOURTH JUDICIAL DISTRICT


Sprout Salad LLC                                  Case Type: Other Civil/Declaratory Judgment
d/b/a Sprout Salad Company;
Daniel Gittsovich; and
Dmitry Kenigsberg,
                                                                  COMPLAINT
               Plaintiffs,

         ~
         ►

Minneapolis Huron Properties I, LLC,

               Defendant.



         Plaintiffs Sprout Salad LLC d/b/a Sprout Salad Company ("Sprout Salad"), Daniel

Gittsovich ("Gittsovich") and Dmitry Kenigsberg ("Kenigsberg"), for their Complaint against

Defendant Minneapolis Huron Properties I, LLC ("Huron Properties"), state and allege as

follows:

                                           PARTIES

         1.    Sprout Salad is a Minnesota limited liability company, authorized to do business

in Minnesota, with a registered office address of 17030 9th Avenue North, Plymouth, Minnesota,

55447.

         2.    Gittsovich is an individual residing in Hennepin County, Minnesota and is a

member and officer of Sprout Salad.

         3.    Kenigsberg is an individual residing in Hennepin County, Minnesota and is a

member and officer of Sprout Salad.

         4.    Huron Properties is a Delaware limited liability company, with a registered office

address of 2345 Rice Street, Suite 230, Roseville, Minnesota, 55113.
       CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 5 of 11




                                              BACKGROUND

              5.     On November 24, 2015, Sprout Salad and Huron Properties entered into a Retail

     Lease ("Lease"). The Lease allowed Sprout Salad to occupy a portion of the commercial real

     property located at 309 Huron Boulevard SE in Minneapolis (the "Premises") for the purpose of

     operating a restaurant serving soups, salads, sandwiches, wraps, related food items, and non-

     alcoholic beverages. In exchange for the use of the Premises, Sprout Salad promised to pay rent

     and other charges to Huron Properties.

              6.     At the time of execution of the Lease, Gittsovich and Kenigsberg executed a

     Lease Guaranty ("Guaranty") wherein Gittsovich and Kenigsberg guaranteed to Huron

     Properties the full payment, performance, and observance of Sprout Salad's obligations under the

     Lease.

              7.     By early March 2020, the novel coronavirus ("COVID-19") pandemic emerged in

     Minnesota and continued to spread. Minnesota Governor Tim Walz declared a peacetime

     emergency in response to the pandemic.

              8.     On March 16, 2020, Governor Walz ordered the closure of all restaurants to dine-

     in customers as part of the State of Minnesota's efforts to slow the spread of the COVID-19

\V
     virus.

              9.     The COVID-19 pandemic and ensuing governmental actions forced Sprout Salad

     to close its business.

              10.    Sprout Salad's business was forced by the pandemic and the government orders

     to remain closed for the rest of March and for the entirety of April and May.

              11.    On April 10, 2020, Sprout Salad, through counsel, notified Huron Properties that

     Sprout Salad's performance under the Lease had become impossible as a result of the forced




                                                     2
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 6 of 11




closure. Sprout Salad further notified Huron Properties that Sprout Salad's obligations under the

Lease, including payment of rent for Apri12020 and thereafter, were accordingly suspended.

       12.     At the end of May 2020, Huron Properties placed plywood on the majority of the

exterior of the building in which Sprout Salad's business is located. For approximately two

weeks, the plywood covered the exterior of the Premises. The plywood has given the building a

foreboding and unattractive appearance which further exacerbated Sprout Salad's inability to

operate in the Premises.

       13.     Effective June 10, 2020, Governor Walz allowed restaurants with indoor dining to

reopen. However, government restrictions severely limited capacity at which restaurants could

operate and required restaurants to maintain social distancing measures.

       14.     Further, because of the nature of Sprout Salad's operations and the size and

configuration of the Premises, Sprout Salad remained unable to operate its restaurant despite the

relaxation of the government's orders. Sprout Salad will be financially unable to operate in the

premises at any point in the foreseeable future.

       15.     On July 6, 2020, Sprout Salad, through counsel, notified Huron Properties that its

restaurant would remain unable to operate because of the pandemic and the continuing

governmental restrictions. Sprout Salad further notified Huron Properties that Sprout Salad's

obligations under the Lease therefore continued to be suspended indefinitely.

       16.     In the July 6`h letter, Sprout Salad also exercised its right to terminate the Lease

under Section 12.1A. Section 12.1A gives Sprout Salad the right to terminate the Lease if more

than 25% of the Premises is taken under the power of a public authority. The governmental

actions described above have had the effect of taking the Premises because Sprout Salad is no

longer able to operate therein.




                                                   3
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 7 of 11




        17.    Although Sprout Salad's performance under the lease has been rendered

impossible by the pandemic and ongoing governmental restrictions, Huron Properties has

recognized neither the suspension of Sprout Salad's obligation to pay rent under the Lease nor

Sprout Salad's termination of the Lease. Huron Properties continues to demand payment of all

rent and charges due under the Lease for the months of April, May, June, and every month

thereafter.

                                       COUNT ONE
                         (Declaratory Judgment Terminating Lease)

        18.    Plaintiffs re-allege and incorporate by reference each of the previous paragraphs

of this Complaint.

        19.    Sprout Salad has been unable to operate its business because of the COVID-19

pandemic and resulting governmental actions.

        20.    Sprout Salad will remain unable to operate its business because of the COVID-19

pandemic and resulting governmental actions for the foreseeable future.

        21.    When it entered the Lease, Sprout Salad neither knew nor had reason to know that

it would be unable to operate its business because of a pandemic and resulting governmental

actions.

        22.    Under the doctrine of impossibility or impracticability, Sprout Salad's obligations

to pay rent and related charges under the Lease are excused.

        23.    Sprout Salad's purpose in entering the Lease was to operate a restaurant serving

soups, salads, sandwiches, wraps, related food items, and non-alcoholic beverages.

        24.    Sprout Salad and Huron Properties entered into the Lease on the assumption that

Sprout Salad would be able to operate a restaurant in the Premises serving soups, salads,

sandwiches, wraps, related food items, and non-alcoholic beverages.



                                                4
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 8 of 11




       25.     Sprout Salad cannot operate its restaurant in the Premises as a result of the

COVID-19 pandemic and resulting governmental actions.

       26.     Sprout Salad's purpose under the Lease has thus been, and continues to be,

substantially frustrated through no fault of its own, and Sprout Salad's remaining obligations

under the Lease are discharged.

       27.     Huron Properties' placing of plywood over the majority of the exterior of the

building in which Sprout Salad's business is located further interfered with Sprout Salad's ability

to operate.

       28.     Huron Properties constructively evicted Sprout Salad when it placed the plywood

over the exterior of the building in which Sprout Salad's business is located.

       29.     The forced closure of Sprout S.alad's business by government action and the

continuing government restrictions constitute a taking of the Premises.

       30.     Sprout Salad rightfully exercised its right under Section 12.1A of the Lease to

terminate the Lease after such a taking.

       31.     For the foregoing reasons, Plaintiffs are entitled to a judgment declaring that the

Lease is terminated, and accordingly, that Sprout Salad's obligations under the Lease, including

obligations to pay rent and related charges, are terminated.

                                       COUNT TWO
                     (Declaratory Judgment Suspending Lease Obligations)

        32.    Plaintiffs re-allege and incorporate by reference each of the previous paragraphs

of this Complaint.

        33.    In the alternative, for the reasons stated in ¶¶ 16-23, Plaintiffs are entitled to a

judgment declaring that Sprout Salad's obligations under the Lease, including obligations to pay

rent and related charges, are suspended for the duration of the COVID-19 pandemic.



                                                 5
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 9 of 11




                                     COUNT THREE
                     (Declaratory Judgment Terminating the Guaranty)

       34.     Plaintiffs re-allege and incorporate by reference each of the previous paragraphs

of this Complaint.

       35.     For the reasons stated in ¶¶ 16-28, the Lease is terminated.

       36.     Termination of the Lease necessarily terminates the obligations under Guaranty.

       37.     Plaintiffs are entitled to a judgment that Gittsovich and Kenigsberg have no

further obligations under the Guaranty.

       WHEREFORE, Plaintiffs request relief as follows:

       1.      Judgment declaring the Lease terminated and Sprout Salad has no obligations

thereunder;

       2.      In the alternative, judgment declaring Sprout Salad's obligations under the Lease

suspended for the duration of the COVID-19 pandemic;

       3.      Judgment declaring the Guaranty terminated and that Gittsovich and Kenigsberg

have no obligations thereunder;

       4.      Awarding Plaintiffs their costs, disbursements and reasonable attorneys' fees

incurred herein (as allowed under the Lease); and

       5.     Granting such other and further relief as the Court deems just and equitable.




                                                0
  CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 10 of 11




Dated: July 10, 2020,                            /s/ Mark W. Vyvyan
                                                 Mark W. Vyvyan (#0280070)
                                                 FREDRIKSON & BYRON, P.A.
                                                 200 South Sixth Street, Suite 4000
                                                 Minneapolis, MN 55402
                                                 Phone (612)492-7000
                                                 Fax (612)492-7077
                                                 mvyvyan@fredlaw.com

                                                 Attorneys for Plaintiffs




                                  ACKNOWLEDGMENT

        Plaintiffs, through undersigned counsel, acknowledge that sanctions may imposed under

Minn. Stat. § 549.211.



Dated: July 10, 2020,                            /s/ Mark W. Vyvyan
                                                 Mark W. Vyvyan (#0280070)
                                                 FREDRIKSON & BYRON, P.A.
                                                 200 South Sixth Street, Suite 4000
                                                 Minneapolis, MN 55402
                                                 Phone (612)492-7000
                                                 Fax (612) 492-7077
                                                 mvyvyan@fredlaw.com

                                                 Attorneys for Plaintiffs

70413129 v4




                                             7
                 CASE 0:20-cv-01680-PJS-ECW Document 1-1 Filed 08/03/20 Page 11 of 11


State of Minnesota                                                                                                                                                                                                            District Court
Hennepin County                                                                                                                                                                                                      Fourth Judicial District
                                                                                                                                                                                                        Court File Number: 27-CV-20-9505
                                                                                                                                                                                                               Case Type: Civil Other/Misc.


                                                                                                                                                                                     Notice of Judicial Assignment-
                                                                                                                                                                                          General Civil Block Cases


                      MINNEAPOLIS HURON PROPERTIES I, LLC
                      2345 RICE STREET
                      SUITE230
                      ROSEVILLE MN 55113              _Y i• 1.                                                                                                         ~e:::'sy   ....
                                                                                                                                                                                   f:
                                                                                                                                                                                              :: :
                                                                                                                                                                                                           __
                                                                                                                                                                                                                  1::~».9:.         .       ;         s


                                                                                                                             ='   ~~.•~ "".e:::i: n                        ~~~~ :x             ... .._::~o:^„:'                         .
                                                                                                                                                                                                                                                          .    .
                                                                                                                                                                                         :.
                                                                                                                                                              SF
                                                                                                                                                                                                     . ~                                                  4:. •,~       7`
                                                                                                                                                        j~~:.~,A                .-~
                                                                                                                                                                                ~°' ~'F ~..                                                                         r
                                                                                                                      •, ~4                         '                                                                               -           .:.
                                                                                                                        ~             .;:::....     :9                     .•                                          .                                                     :~ ,
                                                                                                                 ..   .. _ .              ... _..           .,,        .                      ..                              ..                                               .r s.

Sprout Salad LLC, d/b/a Sprout Salad Company, Daniel GittsoVich, and Dmitry Kentgs6er!g vs: Minneapolis;Huron,`
Properties I, LLC                                                                                        :..a : .....                                                                                                         _
                                                                                                       :..~ ~ ... :.......                                                                                                                                                                        ~-
Date Case Filed: July 17, 2020                                                                       ~ '': ~' ~'
                                                                                                    ' "✓ J '::... :ee:Y fiI             '= :~
                                                                                                                            .. ::A._~' ' ~ F~                      ~                                                          ~`~;"~'~~.:'FeA.F
                                                                                                                                                                                                                                        ' ~•`                                   ~
                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                             W '.i.
                                                                                                                                                                                                                                                                                          >:x'.
                                                                                                    .'..

AII future papers must include the above file number; name'of assignetl judge, attorney identiflcation number; and mu~t ~;`.., ;j
otherwise conform to format requirements or they wil.l be: returned:: '::': .' ":                                                                                                                                                                                 -
                                                      .,.-
                                                           _.                        ; .':.'..> • . -                                            ~ ~.•g-:.;~•x,                  :::                                                                "
   .      .      .                                                                                                                                                                  :                                          .. .....
This case is assi 9ned the followin 91udicial officer_for-all further roceedin                   P             s :::9.::::::... :. .::..~'.......... ~~,t:....:::::..                  .:...                                                                         _
                                                           ' .:
                                                                     ...........3
                                                                              :
                                                                                                                :
                                                                                                                ~'~
                                                                                                                                              , ~.........
                                                                                                                                                .........-
                                                                                                                                                      ...
                                                                                                                                             x~ksE:[[~'t.'=~
                                                                                                                                                                             ...°.-:~.:..........-..._ :'..>:~~y: —a•.:¢'t..; .~~:'''''.
                                                                                                                                                                      _:N7"yE::',:::::xy~':r.!;Y ~'::i::
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               F_ v,;.._    .       .—s
                                                                                                                            i Y `;.                                          . iii''ll x' .
           Distnct Court Judge Thomas Fraser...a                                                                                                      :
          612-543-1796                                   ..
                                                        :.
                                                                              .
                                                                                  ~                    - 1 ~ r ,.
                                                                                                          ~~:~...,   ...     ..::~     _
                                                                                                                             ..... .~. .. .      ..•                                         >.:.-._:.~•';;' _                           .                .~;
                                                            ;                               __z......,~
                                                               .._.:. t~r~_ ~::......    .._.:: , . .. ..:: :::< .::.: .::..:.. ~ .......... ;...........
                                                                                                                                              .....:.... ~_ -...                   ;:... • ...                 k                              ~:, ._           .
Mailing Address: 300 South Sixth Street, MC 332,'iMinrieapolis;::MN.::55487;-~...0:.::3.: 32:;:,;; :;,
                                                                                  . .. '                   -.M                          _. . ..:. .._._...:.::
                                                                                                                                                                              ~
                                                                                                                                                                                                ,                                                            F

                                                                ,                                  .... .._........~..:.....
                                                                                                                   .                                              ;: ..                                                                      ~ ~~;r. .. ,
                                                                                                                                                                                                                                                                 r
Parties:            If you receive this notice and have obtained an attorriey .notify him/her::ofthis assignment immediate y:
                                                                                   .. . ,.                      :  .:..  .   ..   ...; ...   _..                        ;
                                                                                                                       •.    .  .                                                                                                                      r
Attorneys:          Only the first listed attorney for a party:i"s being sent this iiotice,.::-If you a..re'the ;attorneyleceiving:this :. :' ,'r                                                                                                          ,
                    notice, contact all other attornevs representing,your party' of the judge assignm:.ent and'requireme_nts.:
                                                                                                                                                                                  , ...                                                  .
                                                                           ..     a.                  . ::.     ..                     :....               '.. ........' . :::'.,  r                                               .       :
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                               .!      .,
                    The filing attorney/pa rty is responsible~for notifying all. atto~rneys/parties not~~listed' on-the Civil' Cover'Sheet
                    of the judge assignment and requirements;?,:, Y
                                                                                       ~~• t-. '.
                                                                                                                                                               --        . :~~ ..            ~•~m::x h~. .                ~~~~.t~~ •4t _
                                                                                                  ...  ..                 .            .           .          ..

                    Per Supreme Court order, e-filing is mandatory in;'this. case for all:attorneys;and govern ment'agencies.                                                                                    :
                    Unrepresented parties are excluded by this order. ~Attomeys or;governmerif agencies:must also e-serve all
                    documents required ot permitted to be served on other atfomeys Yor government agencies. Upon receipt of
                    this notice, attorneys and government agencies shall immediately add their frm/agency's service
                    contact(s) for this case to the e-filing system. For further information on e-filing, go to:
                                    http://www.mncourts.gov/district/4/?paqe=3953.

AII future hearings and trial dates will be scheduled by the courtroom staff. Check with the Court Display Monitors on the
Public Service Level for the location on the day of the hearing.

A notice to remove this judicial officer must comply with Minnesota Rules of Civil Procedure 63.03 and Minnesota Statute §
542.16.

Failure to timely file any required document or other failure to comply with the General Rules of Practice for the District
Courts may result in the impositions of sanctions, including possible dismissal of the case or striking of the Answer.

The Minnesota Supreme Court has adopted time objectives for the disposition of civil cases. The Fourth Judicial District adheres to these
objectives which are: 90% of the cases should be disposed of within 12 months, 97% within 18 months, and 99% within 24 months of filing.

Dated: July 17, 2020                                                                                            Sarah Lindahl-Pfieffer
                                                                                                                Court Administrator
                                                                                                                Hennepin

cc:          MARK WILLIAM VYVYAN
